October 24, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
     DAVID L. GLASSEL, DEAN D. GLASSEL, AMERICAN CEDAR
  TECHNOLOGY, TEXAS PURE, INDUSTRIES, INC., JAYNE R. NIEMAN,
  JOHN GLASSEL, CHARLIE TUFT, AND ENRIQUE TORRES, Appellants

NO. 14-17-00502-CV                           V.

  ANDREW MILNER, WINDSOR AUCTION CAOMPANY, CHRIS DIXON,
   GREAT CENTERAL MORTGAGE ACCEPTANCE COMPANY, LTD.,
                          Appellees
              ________________________________

       Today the Court heard the parties’ joint motion to reverse and render judgment
in accordance with the terms of the settlement agreement between the parties.
Having considered the motion and found it meritorious, we therefore order the
judgment of the court below signed May 15, 2017, REVERSED and RENDER
judgment in accordance with the terms of the settlement agreement between the
parties.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.